                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION

JAMEY RAY CHRISTY,                                )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       NO. 1:18-cv-00008
                                                  )
CHERRY LINDAMOOD, et al.,                         )       JUDGE CAMPBELL
                                                  )       MAGISTRATE JUDGE FRENSLEY
      Defendants.                                 )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

130), which was filed on November 5, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends Defendants’ motions for summary judgment (Doc. Nos. 84, 89) be

granted on the basis that Plaintiff failed to exhaust his administrative remedies as required by the

Prison Litigation Reform Act. Plaintiff filed objections to the Report and Recommendation (Doc.

No. 147-1), and Defendants have filed Responses (Doc. Nos. 149, 150). After a de novo review,

and for the following reasons, Plaintiff’s objections are OVERRULED and the Report and

Recommendation is ADOPTED.

                       I.     FACTS AND PROCEDURAL HISTORY

         Plaintiff, an inmate of the Trousdale Turner Correctional Complex in Hartsville,

Tennessee, initiated the present pro se action pursuant to 42 U.S.C. § 1983, alleging Defendants

violated his First and Eighth Amendment rights by being deliberately indifferent to his serious

medical needs, by retaliating against him, and by interfering with and prohibiting his religious

practice. (See Doc. Nos. 1, 9, 10). Specifically, Plaintiff brings Eighth Amendment deliberate

indifference to medical needs claims and First Amendment retaliation claims pursuant to Section




     Case 1:18-cv-00008 Document 151 Filed 09/23/20 Page 1 of 7 PageID #: 1342
1983 against Defendant Steadman pertaining to Plaintiff’s suicide attempt and subsequent medical

treatment (or lack thereof) in January 2018. Plaintiff brings First Amendment religious practice

claims under Section 1983 against Defendants Cherry Lindamood, Eric Bryant, Danny Dood,

Ryan Deatherage, and Danny Casteel, and Patrick Swindle. Plaintiff brings Eighth Amendment

deliberate indifference to medical needs claims under Section 1983 against Defendant Steadman

and Defendant Inman pertaining to Plaintiff’s suicide attempt in February 2018. Plaintiff brings

Eighth Amendment deliberate indifference to medical needs claims under Section 1983 against

Defendant Kenneth Williams pertaining to the denial of Plaintiff’s prescribed treatment for his

narcolepsy.

       On June 3, 2019, Defendant Williams filed a Motion for Summary Judgment (Doc. No.

84), and Defendants Eric Bryant, Ryan Deatherage, Danny Dodd, Dameon T. Hininger, Cindy

Inman, Cherry Lindamood, Shane McClain, Angela Steadman, and Patrick Swindle (collectively

“CoreCivic Defendants”) also filed a Motion for Summary Judgment (Doc. No. 89). Plaintiff filed

a timely Response to Defendant Williams’ Statement of Facts on June 20, 2019, (see Doc. No.

103), but failed to respond to Defendant Williams’ Motion for Summary Judgment. Plaintiff

requested an extension of time to file a response, and his request was denied. (See Doc. No. 143 at

PageID # 1308). On August 19, 2019, Plaintiff filed a Response in Opposition to the CoreCivic

Defendants’ Motion for Summary Judgment. (Doc. No. 115). On November 5, 2019, the

Magistrate Judge issued a Report and Recommendation, recommending that Defendants’ Motions

for Summary Judgment be granted on the basis that Plaintiff failed to exhaust his administrative

remedies as required by the Prison Litigation Reform Act. (Doc. No. 130).




                                                2

  Case 1:18-cv-00008 Document 151 Filed 09/23/20 Page 2 of 7 PageID #: 1343
                                II.       STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

                                  III.     LAW AND ANALYSIS

       As an initial matter, the Court notes that Plaintiff does not challenge the Magistrate Judge’s

finding that Plaintiff failed to exhaust his administrative remedies with regard to his Eighth

Amendment deliberate indifference to medical needs claims and First Amendment retaliation

claims against Defendant Steadman pertaining to Plaintiff’s suicide attempt in January 2018. Nor

does Plaintiff challenge the Magistrate Judge’s finding that Plaintiff failed to exhaust his

administrative remedies regarding his First Amendment religious practice claims. The Court will

address Plaintiff’s objections in turn:

       1.      Plaintiff objects to the Report and Recommendation by arguing that he did exhaust

his administrative remedies regarding his claims against Defendant Williams. Specifically,

Plaintiff argues that he exhausted his administrative remedies because Defendant Williams decided

his October 30, 2015 and August 30, 2017 grievances at level three of the review process by

concurring with the supervisor in denying Plaintiff treatment for his narcolepsy with the

medication prescribed by his doctor. (Doc. No. 147-1 at 4-5 (citing Doc. No. 1 at PageID # 56,



                                                 3

   Case 1:18-cv-00008 Document 151 Filed 09/23/20 Page 3 of 7 PageID #: 1344
43)). Plaintiff objects to the Magistrate Judge’s factual finding that Defendant Williams had no

personal involvement in CoreCivic’s decision to deny Adderall for treatment of Plaintiff’s

narcolepsy on the same grounds, i.e., Defendant Williams’ involvement with his grievances at the

third level of the review process. (Doc. No. 147-1 at 2 (citing Doc. No. 1 at PageID # 56, 43)).

       In Response, Defendant Williams argues that Plaintiff waived these arguments because he

failed to raise them before the Magistrate Judge. (Doc. No. 150). Defendant Williams does not

respond to Plaintiff’s claim that he was personally involved in the denial of Plaintiff’s grievances

at the level three response level. Instead, Defendant Williams asserts that defendants cannot be

liable under Section 1983 where their only role involves the denial of administrative grievances.

(Doc. No. 150 (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). Under the law of the

Sixth Circuit, Defendant Williams’ personal involvement in the denial of Plaintiff’s grievances is

not enough to hold him liable under Section 1983 for deliberate indifference to medical needs. See

Mitchell v. Hininger, 553 F. App'x 602, 608 (6th Cir. 2014) (“The denial of a prisoner's grievance

does not by itself support a § 1983 deliberate-indifference claim.”). Accordingly, the Court is

unable to find that the Magistrate Judge erred in determining that Defendant Williams is entitled

to summary judgment.

       2.      Plaintiff objects to the Report and Recommendation by arguing that he stated an

Eighth Amendment claim because the use of Provigil was not a prisoner’s difference of opinion

because that medication had been proven ineffective in 2006 by Vanderbilt Medical University.

(Doc. No. 147-1 at 5). That objection is beside the point because the Magistrate Judge did not

make a finding that Plaintiff had failed to state him Eighth Amendment claim on that basis. (See

Doc. No. 130 at PageID # 1250).




                                                 4

   Case 1:18-cv-00008 Document 151 Filed 09/23/20 Page 4 of 7 PageID #: 1345
        3.      Plaintiff objects to the Report and Recommendation by arguing that he could not

exhaust his administrative remedies as required regarding his Eighth Amendment claims against

Defendant Steadman and Defendant Inman pertaining to his suicide attempt in February 2018.

(Doc. No. 147-1 at 5-6). Specifically, Plaintiff argues that he could not exhaust his administrative

remedies as required because he could not file a grievance within the 7-day limitation of the TDOC

grievance policy because he was in the ICU and then under suicide watch for a total of 11 days

and he could not file grievances while in the ICU or on suicide watch. (Id.).

        In Response, Steadman and Inman argue that exhaustion is required even if the inmate

subjectively believes that the remedy is not available or that the procedure is “ineffectual or futile.”

(Doc. No. 149 at 3 (quoting Napier v. Laurel County, Ky., 636 F. 3d 218, 222 (6th Cir. 2011)).

Therefore, they argue that even if Plaintiff believed that he could not file a grievance due to being

in the hospital or being placed on suicide watch, he was still required to have taken some action to

attempt to utilize the grievance process prior to bringing suit. Steadman and Inman are correct that

courts in the Sixth Circuit require an incarcerated person to make “‘some affirmative efforts to

comply with the administrative procedures before analyzing whether the facility rendered these

remedies unavailable.’” Napier v. Laurel Cty., 636 F.3d 218, 223–24 (6th Cir. 2011) (quoting

Braswell v. Corr. Corp. of Am., No. 3:08-0691, 2009 WL 2447614, at *7 (M.D. Tenn. Aug. 10,

2009)). Steadman and Inman note that it is undisputed that Plaintiff never took any such action.

(Doc. No. 149 at 4 (citing Doc. No. 90-1 ¶¶ 67, 69-74)). The Court finds that the Magistrate did

not err in his conclusion that Plaintiff failed to exhaust his administrative remedies as required

regarding his Eighth Amendment claims against Defendant Steadman and Defendant Inman

pertaining to his suicide attempt in February 2018.




                                                   5

   Case 1:18-cv-00008 Document 151 Filed 09/23/20 Page 5 of 7 PageID #: 1346
       4.      Plaintiff objects to the Magistrate Judge’s factual finding that Defendant Inman, as

the shift supervisor, did not have the authority to approve or disapprove inmate transfers. (Doc.

No. 147-1 at 2-3). Plaintiff argues that Defendant Inman did have authority to do so in emergency

situations because as shift supervisor she would have been the “acting Warden” on third shift.

Plaintiff’s unsupported assertion does not constitute evidence and he has failed to point to any

evidence in the record calling Magistrate Judge’s factual finding into question. Additionally,

Plaintiff has not demonstrated that this objection undermines the Report’s conclusions or otherwise

provides a basis to reject or modify the Report and Recommendation.

       5.      Plaintiff objects to the Report and Recommendation by arguing that Defendant

Steadman could not make a medical determination that Plaintiff was not suicidal in January 2018

because she never performed a mental evaluation on Plaintiff after he returned from Wayne County

medical. (Doc. No. 147-1 at 4). As noted above, Plaintiff does not challenge the Magistrate Judge’s

finding that Plaintiff failed to exhaust his administrative remedies for his Eighth Amendment

medical indifference claims pertaining his suicide attempt in January 2018. Plaintiff has not

demonstrated that this objection undermines the Report’s conclusion or otherwise provide a basis

to reject or modify the Report and Recommendation.

       6.      Plaintiff objects to the Report and Recommendation by arguing that CoreCivic was

properly served pursuant to Federal Rule of Civil Procedure 4(h) because he served two officers

of CoreCivic, CEO Hininger and COO Swindle, with the summons and Complaint. (Doc. No. 147-

1 at 6). The Magistrate Judge did not make a finding as to service of process on CoreCivic in the

Report and Recommendation. (See Doc. No. 130). Accordingly, this objection does not provide a

basis to reject or modify the Report and Recommendation.




                                                6

  Case 1:18-cv-00008 Document 151 Filed 09/23/20 Page 6 of 7 PageID #: 1347
       7.      Plaintiff objects to the Report and Recommendation by arguing that Lybranca

Cockrill is no longer the Grievance Chairperson at TTCC. (Doc. No. 147-1 at 3). Plaintiff’s

unsupported assertion does not constitute evidence and Plaintiff has not demonstrated that this

objection undermines the Report’s conclusion or otherwise provide a basis to reject or modify the

Report and Recommendation.

       8.      Plaintiff objects to the Magistrate Judge’s finding that SCCF does not have the

capability of safely allowing inmates in protective custody to participate in group meetings,

arguing without citation to the record that “SCCF does have the capability of safely letting groups

of 6 to 8 inmates at a time to participate in recreation together in one man recreation cages, the

same process can be used for PC, group worship meetings.” (Doc. No. 147-1 at 2). As noted above,

Plaintiff does not challenge the Magistrate Judge’s finding that Plaintiff failed to exhaust his

administrative remedies for his First Amendment religious practice claims. Plaintiff has not

demonstrated that this objection undermines the Report’s conclusion or otherwise provide a basis

to reject or modify the Report and Recommendation.

                                      IV. CONCLUSION

       For the reasons described above, Plaintiff’s objections fail to state viable grounds to

challenge the Magistrate Judge’s conclusions, nor do they otherwise provide a basis to reject or

modify the Report and Recommendation. Thus, having fully considered Plaintiff’s objections, the

Court concludes they are without merit, and that the Report and Recommendation should be

adopted and approved. Accordingly, Defendants’ Motions for Summary Judgment (Doc. Nos. 84,

89) are GRANTED.

       It is so ORDERED.
                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE

                                                7

  Case 1:18-cv-00008 Document 151 Filed 09/23/20 Page 7 of 7 PageID #: 1348
